Citation Nr: 1325623	
Decision Date: 08/13/13    Archive Date: 08/16/13

DOCKET NO.  05-19 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether there was clear and unmistakable error in a May 7, 1996 rating decision which denied entitlement to a total rating based upon individual unemployability (TDIU).  

2.  Entitlement to a rating in excess of 50 percent for cholinergic urticaria, prior to August 30, 2002, on an extraschedular basis.  

3.  Entitlement to a TDIU prior to August 30, 2002.   


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney-at-law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran had active service from November 1974 to December 1975.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Seattle, Washington, Department of Veterans Affairs (VA) Regional Office (RO).  

By decision dated in November 2009, the Board found in part, that there was no clear and unmistakable error (CUE) in a May 7, 1996 denying entitlement to a TDIU.  The Board denied an increased rating for cholinergic urticaria on a schedular basis and remanded the issue of entitlement to a rating in excess of 50 percent for cholinergic urticaria on an extraschedular basis.  

The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans' Claims (Court) in July 2010.  The Court remanded the part of the Board's decision that denied a rating in excess of 50 percent for cholinergic urticaria for the period prior to August 30, 2002 and found that there was no CUE in the May 7, 1996 rating decision that denied entitlement to TDIU for compliance with instructions in the Joint Motion.  

In an April 2011 Brief to Support the Appellant's Claim submitted by her attorney, it was indicated that the Veteran withdrew her pending request for a Board hearing, which was also a subject of the July 2010 Joint Remand.  

Finally, in a July 2011 Board remand, the Board indicated that in the July 2010 Joint Remand, it was noted that the Veteran had filed a Notice of Disagreement (NOD) in February 2007 wherein she alleged that she was underpaid in compensation benefits in the amount of $6,564.40.  No Statement of the Case (SOC) was issued.  The issue was remanded in concert with Manlincon v. West 12 Vet.App. 241 (1999), requiring the issuance of a SOC.  The SOC was issued in December 18, 2012.  The Veteran had 60 days to perfect an appeal, and failed to do so.  Therefore, the issue of underpayment is final and no longer before the Board.  Therefore, it is not reflected on the title page nor is it the subject of another decision.  

The issues of entitlement to a rating in excess of 50 percent for cholinergic urticaria, prior to August 30, 2002, on an extraschedular basis and entitlement to a TDIU prior to August 30, 2002 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The Veteran continues to raise the issue of CUE in a 1975 rating decision which denied a compensable rating for cholinergic urticaria.  That issue was not previously before the Board.  It is referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The Veteran filed an increased rating claim for cholinergic urticaria in August 1993.  

2.  By August 1995 rating decision, the RO increased the Veteran's noncompensable rating for cholinergic urticaria to 10 percent, effective August 1993.  

3.  The Veteran received notice of the decision in a letter of August 1995.  

4.  In September 1995, the Veteran filed a NOD and requested a personal hearing.  

5.  A SOC was issued in October 1995 and a RO hearing was held in November 1995.  

6.  A Substantive Appeal (VA 9) was received by VA in November 1995.  

7.  Pursuant to the Hearing Officer's decision and effectuated by an April 1996 rating decision, the Veteran's rating for cholinergic urticaria was increased from 10 percent to 50 percent, effective August 1993.  

8.  A formal claim for a TDIU was received by VA April 16, 1996.  


CONCLUSION OF LAW

The April 1996 rating decision which denied entitlement to a TDIU did not contain CUE.  38 U.S.C.A. § 7105  (West 2002); 38 C.F.R. § 3.105(a) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist (VCAA) 

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The United States Court of Appeals for Veterans Claims (Court) has held that the provisions of the VCAA do not apply to a claim based on an allegation of CUE.  See Livesay v. Principi, 15 Vet.App. 165 (2001) (en banc).  The Court held that an attempt to obtain benefits based on an allegation of CUE "is fundamentally different from any other kind of action in the VA adjudicative process."  Id. at 178.  As such, an allegation of CUE does not represent a "claim" but rather is a collateral attack on a final decision.  The provisions of the VCAA, therefore, are not applicable to the adjudication of the issue of CUE in a prior final decision.  

CUE 

To establish a valid CUE claim, a claimant must show that there was an error in the prior adjudication of the claim.  Russell v. Principi, 3 Vet.App. 310, 313 (1992).  CUE is a specific and rare kind of error of fact or law that compels the conclusion, to which reasonable minds could not differ, that the result in the decision in question would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet.App. 40, 43 (1993).  A claimant must assert more than mere disagreement with how the facts were weighed or evaluated.  Eddy v. Brown, 9 Vet.App. 52 (1996).  When attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error.  Fugo v. Brown, 6 Vet.App. 40, 43 (1993).  

To determine whether CUE is present in a prior determination, a claimant must show that: (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be""undebatable"" and the sort""which, had it not been made, would have manifestly changed the outcome at the time it was made" and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet.App. 242, 245 (1994); see also Bustos v. West, 179 F.3d 1378, 1381 (1999); Eddy v. Brown, 9 Vet.App. 52 (1996).  Subsequently developed evidence may not be considered in determining whether error existed in the prior decision.  Porter v. Brown, 5 Vet.App. 223, 235-36 (1993). 

Moreover, the error must be one that would have manifestly changed the outcome at the time it was made.  Kinnaman v. Derwinski, 4 Vet.App. 20, 26 (1993).  "It is a kind of error, of fact or law, that when called to attention of later reviewers, compels a conclusion, to which reasonable minds cannot differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet.App. 40, 43 (1993).  Where evidence establishes CUE, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2012). For the purpose of authorizing benefits, the rating or other adjudicative decision, which constitutes a reversal of a prior decision on the grounds of CUE, has the same effect as if the corrected decision had been made on the date of the reversed decision.  Id.  

In this case, the Veteran and her representative maintain that the Veteran had a claim of TDIU which was not adjudicated prior to the April 1996 rating decision which denied a TDIU.  

The facts are clear in this case.  The Veteran filed a claim for a compensable rating for cholinergic urticaria in August 1993.  In October 1994, she submitted a Statement in Support of her Claim and submitted medical evidence supporting her claim at that time.  Additional VA ad private treatment records were later submitted.  By rating decision of August 1995, the Veteran's noncompensable rating for cholinergic urticaria was increased to 10 percent, effective August 1993.  In September 1993, a NOD was filed by the Veteran and a request for a personal hearing was made.  In September 1995, she submitted a statement in support of her claim, addressing the facts relating to her daily life.  She indicated, in pertinent part, that she had long given up on the idea that she could work full-time and that her urticaria made it impossible to do so.  She stated that her condition was manifested by raised rashes, blotchy skin, and also, at her worst, she had dizziness, diarrhea, and nausea.  She related no prescribed medication prevented the onset of the urticaria or reduced its severity.  She stated that this was the way she lived on a daily basis.  A SOC was issued in October 1995.  

In November 1995, the Veteran underwent a VA examination.  She described her hives (urticaria) as oncoming with any kind of exercise.  She stated that the symptoms were increased with hot weather.  She also indicated occasional wheezing requiring a Ventolin inhaler, and with a severe attack, diarrhea and vomiting, sometimes requiring the use of an Epi injection kit.  The pertinent diagnosis was recurrent urticaria, exercise induced.  

In November 1995, the Veteran testified at a personal hearing before a hearing officer at the RO.  During the hearing, the Veteran had an attack, the hearing was suspended for a period, and upon returning to the record, it was indicated by the hearing officer that the Veteran had broken out into hives (urticaria) all over her body, and required the removal of some of her clothing and a fan to be brought into the room as she felt as if she were going to faint.  She later testified that she was unable to perform housework, she was able to cook only with the windows and doors open, and had not worked since 1992.  She stated that she was not able to work with the itching, and any moving made it virtually impossible to work because this brought on the hives and itching.  The representative further asserted that the Veteran warranted a 50 percent evaluation.  The Veteran also submitted her VA Form 9 at the time of the hearing.  

The Hearing Officer's Decision, effectuated by an April 1996 rating decision, increased the Veteran's 10 percent rating to 50 percent, effective August 1993. The Hearing Officer's Decision indicated, that as to the Veteran's employment, she last worked for several months in 1992 as an administrative assistant and explained that she could not work due to the itching associated with the hives.  The hearing officer indicated in his decision that the Veteran's disability appeared to be quite disabling since she had to live in a controlled environment and avoid any physical exertion and exposure to heat, such as sunlight, warm baths, or any normal indoor temperature during cold weather since these conditions triggered hive formation.  The hearing officer further indicated that even with the changes the Veteran had made to her lifestyle, which were quite limiting, she appeared to have several episodes of hives each day and itching during each outbreak.  Although the lesions were not present constantly, they were extensive when they occurred and required an hour or two of inactivity before they disappeared.  The hearing officer also stated that since the Veteran's representative made clear that the Veteran was seeking a 50 percent evaluation for her urticaria, it was his opinion that the decision resolved her appeal.  

One week later, a formal claim for entitlement to TDIU was made.  

At the outset, it is important to note, that a claim for CUE is made with respect to a rating decision that is final.  See 38 C.F.R. § 3.105(a) (decisions which are final and binding will be accepted as correct in the absence of clear and unmistakable error).  

In this case, the Veteran clearly raised the issue of a TDIU during her increased rating claim for urticaria, initially denied by rating decision of August 1993.  She filed a timely NOD, a SOC was issued, she was provided the opportunity to testify at a personal hearing, and a timely VA Form 9 was submitted.  In her September 1995 Statement in Support of Claim and her November 1995 personal hearing testimony, she clearly indicated that she was unable to work and had not worked since the early 1990's because of her service-connected urticaria.  The April 1996 Hearing Officer's Decision also indicated that her service-connected urticaria was quite disabling, and that she had not worked since 1992 as a result of her urticaria.  All of this evidence points toward the Veteran's claim of her inability to work.  In Rice v. Shinseki, 22 Vet.App. 447 (2009), the Court held that a claim for a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Based on the Veteran's assertions, and the hearing officer's findings, the Board finds that the issue of TDIU was reasonably raised by the record and thus, should have been addressed by virtue of her claim for an increased rating for cholinergic urticaria.  

Additionally, it is important to note that the hearing officer in his April 1996 decision, indicated, in pertinent part, that the Veteran's representative made it clear that she was seeking a 50 percent evaluation for her service-connected urticaria, and as he was granting a 50 percent rating for her service-connected urticaria, his decision had resolved her appeal.  However, a review of the hearing testimony showed that the representative stated that he believed that the hearing officer would agree with him that a 50 percent evaluation was warranted for the Veteran's service-connected disorder.  He did not state that this was the maximum rating that the Veteran was seeking, and in fact, the Veteran clearly indicated during the hearing that she was unable to work because of her service-connected urticaria, raising the issue of a TDIU.  Moreover, the Court has held that a claimant will generally be presumed to be seeking the maximum benefits allowed by law and regulations, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet.App. 35, 38 (1992).  

 Further, it is clear from the record that the Veteran's intent was to raise a claim for unemployability in connection with her increased rating claim.  In addition to reasonably raising the claim of unemployability on the record, she submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based On Unemployability, within one week of the hearing officer's decision, which was within one year of her initial rating decision and NOD.  Since the Veteran's TDIU claim was reasonably raised in connection with her increased rating claim for urticaria in August 1993, and that increased rating claim was in appellate status (filed claim, NOD, SOC issued, and VA Form 9 filed), the TDIU claim should have been addressed at that time.  Since it was not, and it was the subject of that claim at that time, there was no final decision as to the TDIU claim, and in fact, it is still in appellate status.  Therefore, since the TDIU claim was not addressed at that time, there is no CUE in the May 1996 rating decision, because the TDIU claim raised prior to that decision is still, in effect, an open claim.  Since there is no final decision as to the reasonably raised TDIU claim in connection with the August 1995 rating decision, there is no CUE to adjudicate in this regard.  


ORDER

Since the claim for TDIU in connection with the August 1995 rating decision is still in appellate status, there is no clear and unmistakable error in the May 1996 rating decision denying TDIU, therefore, the claim for CUE is dismissed.  



REMAND

Further development is necessary prior to final adjudication of the additional claims for an extraschedular rating and TDIU, both prior to August 30, 2002.  

In July 2011, the Board remanded the claims for TDIU and whether an extraschedular rating was warranted in excess of 50 percent for cholinergic urticaria prior to August 30, 2002.  The Board remand instructed the RO to schedule a VA examination and to determine whether the Veteran's urticaria, in and of itself, prevented, her from securing or maintaining substantially gainful employment, prior to August 30. 2002.  

In November 2011, the Veteran underwent a VA examination by a Board certified endocrinologist, who indicated, in pertinent part, that the Veteran's cholinergic urticaria in and of itself, prevented the Veteran from securing and maintaining substantially gainful employment for the time period prior to August 30, 2002.  Unfortunately, the remand did not ask, and the examiner did not provide, the time period wherein the Veteran was unable to secure or maintain substantially gainful employment.  She has indicated that she has not been able to work since 1992.  She also has maintained that she has been substantially affect by this disorder since service.  It is not clear from the record or the examiner's findings the time period wherein the Veteran's urticaria affected her ability to secure or maintain substantially gainful employment.  

Additionally, the Veteran's claim for an extrascheedular rating in excess of 50 percent prior to August 30, 2002 was also on appeal.  The C and P Service addressed both the claim for TDIU and rating in excess of 50 percent for urticaria on an extraschedular basis in December 2010.  These findings were made prior to the VA examination addressing the Veteran's urticaria prior to August 2002.  

In light of additional information needed from the November 2011 examiner prior to final adjudication of the claims, and the fact that the findings regarding extraschedular ratings prior to August 2002 were made by C and P Service prior to the November 2011, examination, further information is necessary prior to final adjudication of these claims.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the examiner who performed the Veteran's November 2011 VA examination and provided the opinion.  The examiner should clarify his findings related to the Veteran's claim for cholinergic urticaria.  

Based on a review of the entire claims folder, any additional medical evidence obtained, and utilizing sound medical principles, the examiner is requested to offer an opinion, with full supporting rationale, as to the time period when the Veteran was prevented from securing or maintaining substantially gainful employment prior and up to August 30, 2002.  The examiner should also consider all time periods when there was marked interference with employment caused by her cholinergic urticaria.   

If the examiner who performed the November 2011 VA examination is not available, then an additional VA opinion should be provided, also indicating specifically the time period prior and up to August 30, 2002 when there was marked interference with employment caused by the Veteran's cholinergic urticaria and the specific time period when the Veteran was prevented from securing or maintaining substantially gainful employment prior and up to August 30, 2002.  

All findings and conclusions requested should be set forth in a legible report.  Supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

2.  Thereafter, refer the claim for an extraschedular rating in excess of 50 percent based on the service-connected cholinergic urticaria to the Under Secretary for Benefits or to the Director of Compensation and Pension Service as provided in 38 C.F.R. § 3.321 and 38 C.F.R. 4.16(b).    

3.  When the development requested has been completed, the case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


